This case, in which we granted further appellate review, presents the issue whether the Commonwealth is liable for postjudgment interest on attorneys’ fees in an action brought under 42 U.S.C. § 1983 (1982). Having thoroughly reviewed the arguments of the parties and the brief amicus curiae, we conclude that there was no error in the trial judge’s allowance of postjudgment interest on the attorneys’ fees awarded. We need give no further exposition for the reason that we agree with Justice Kaplan’s thoughtful and well-reasoned opinion for the Appeals Court, Gaulin v. Commissioner of Pub. Welfare, 23 Mass. App. Ct. 744 (1987). The plaintiffs are to be given a hearing in the Superior Court, on proper motion, for determination whether, and to what extent, an award of reasonable attorneys’ fees for the appeal before the Appeals Court and this court may be appropriate.

Order affirmed.